Mr. Justice Smith delivered the opinion of the court. The appellee brought suit against the Leafgreen Construction Co. and Albert S. Hecht in the Municipal Court of Chicago on a note for the sum of $2,000, hearing interest at the rate of six per cent per armum, dated July 27, 1908, payable thirty days after date to the Leafgreen Construction Co., and by it endorsed, signed by Albert S. Hecht. The defendants were duly served. The Leafgreen Construction Co. did not appear and default was entered against it. Mr. Hecht appeared and contested the suit. The issues were submitted to a jury and the jury found for the plaintiff and assessed his damages at the sum of $2,102; judgment was entered on the verdict against both defendants and Mr. Hecht appealed J In the language of the appellant in his brief: "The defense of Albert S. Hecht, as set up by two special pleas, and by his affidavit of merits, and relied upon at the trial was that the note was given by B. A. Leaf-green as an accommodation note, to be by said Leaf-green cashed by one Mr. Cressman, a banker, and the cash received therefrom to be used by Mr. Leafgreen to meet his pay roll; that if said Mr. Cressman would not cash the note Mr. Leafgreen agreed to return it to Albert S. Hecht, and not negotiate it; that the plaintiff was fully advised that it was an accommodation note and of the restrictions thereon before it received it.” On this issue the cause was vigorously contested. Evidence was introduced tending to prove the defense. On the other hand the appellant admitted that at the time he gave the said note to the Leafgreen Construction Co. he owed the said Company a considerable sum, on account of construction work on certain buildings. Evidence was also introduced tending to prove that the note was not an accommodation note and that the appellee had no notice of the said claim of the appellant, but was a bona fide holder of the note for value before maturity. We see no reason for disturbing the judgment on the ground urged, that the verdict was clearly and manifestly against the weight of the evidence. Objection is made to the forms of the verdict submitted to the jury. The appellee had a right to ask for ■a. verdict against both parties defendant. The Court properly instructed the jury as to the forms of the verdict and in regard to a verdict in favor of appellant, stated as to the form as follows: “And in case you find for Albert S. Hecht, ‘We, the jury, find the issues for the defendant, Albert S. Hecht. ’ ” The appellant objected to the same, but offered no form of verdict for the Court to submit to the jury. We are unable to see any error in this respect. It is urged that the ad damnum being for $2,100, it was error to enter judgment for $2,102. It is true that the entering of the judgment for a larger sum than the ad damnum was error, but the appellee having filed a remittitur in this Court of two dollars, it is ordered that the remittitur of the sum in excess of $2,100 be allowed. Winslow v. People, 117 Ill. 152. We also think that the maxim de minimis non curat lex applies to this error. Village of Morgan Park v. Knopf, 210 Ill. 453; Rolsch v. Young, 111 Ill. App. 34; Underwood v. Whiteside Co. Bldg. & Loan Association, 115 Ill. App. 387; Spunner v. Roney, 122 Ill. App. 19. We are of the opinion that the other errors argued are untenable and need no mention. The judgment is affirmed. Affirmed.